Citation Nr: 0018106	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-26 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Non-entitlement to the provisions of the Vocational 
Rehabilitation Program, Chapter 31, due to the absence of a 
finding of an employment handicap.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
November 1993.

By letter dated June 1995, the Regional Office (RO) informed 
the veteran that his claim for Chapter 31 benefits was 
denied.  This case was previously before the Board of 
Veterans' Appeals (Board) in April 1998 at which time it was 
remanded.  The case is again before the Board for appellate 
consideration.


REMAND

As noted in its April 1998 remand, the Board of Veterans' 
Appeals (Board) wrote the veteran a letter in March 1998 and 
asked him whether he still wanted to testify at a hearing 
before a Member of the Board at the RO.  If no response was 
received within thirty days, it would be assumed that the 
veteran still wanted a hearing.  The Board remanded the case, 
and requested that the RO again contact the veteran to 
clarify his desire for a hearing.  

In a letter dated June 1998, the RO advised the veteran that 
it had previously sent him a letter that he might not have 
received due to an incorrect apartment number.  A copy of the 
previous letter was again sent.  The contents of the letter 
referred to by the RO cannot be determined.  In a May 2000 
letter, the RO informed the veteran that his file was being 
returned to the Board.  He was informed that if he had 
previously requested a hearing, he would receive a separate 
letter concerning the hearing process.  No correspondence has 
been received from the veteran since the Board's remand.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Since the RO has not documented that 
it has requested that the veteran clarify his desire for a 
hearing, the Board must ask the RO to do so. 

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for action as follows:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.  If the veteran fails to report 
for the hearing, it should be 
specifically noted in the claims folder.

Thereafter, the case should be returned to the Board.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


